NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCOS ALIRIO MENOCAL,                           No.   20-70398

                Petitioner,                      Agency No. A094-287-003

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Marcos Alirio Menocal, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Toufighi v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 988, 992 (9th Cir. 2008).. We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Menocal’s motion to reopen

removal proceedings as untimely, where it was filed over five years after the order

of removal became final, see 8 C.F.R. § 1003.2(c)(2), and Menocal has not

established changed country conditions in Honduras to qualify for the regulatory

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d

at 996 (requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      The BIA also did not abuse its discretion in denying Menocal’s motion to

reopen based on ineffective assistance of counsel as untimely, where he failed to

establish that he acted with the due diligence required for equitable tolling. See 8

U.S.C. § 1229a(c)(7)(C)(i); Singh v. Holder, 658 F.3d 879, 884 (9th Cir. 2011)

(“To qualify for equitable tolling on account of ineffective assistance of counsel, a

petitioner must demonstrate . . . due diligence in discovering counsel’s fraud or

error. . . .”); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (listing factors

relevant to the diligence inquiry).

      To the extent Menocal contends that the BIA violated his right to due

process or otherwise erred in its analysis of his motion, those contentions fail. See


                                          2                                     20-70398
Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim); see also Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (agency need not write an exegesis on every contention).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   20-70398